Case 19-13556-mdc        Doc 35     Filed 04/08/20 Entered 04/08/20 14:31:27             Desc Main
                                    Document     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                  (Philadelphia)

IN RE:
                                                   CHAPTER 13

Alessandro B. Micozzi & Kristi M. Micozzi          CASE NO.: 19-13556-mdc
       Debtors
                                                   HEARING DATE: May 5, 2020
                                                   TIME: 10:30 A.M.
                                                   LOCATION: COURTROOM #2

    MOTION OF WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS
  INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2014-2,
  FOR RELIEF FROM THE AUTOMATIC STAY PROVISIONS OF 11 U.S.C. § 362(A)
     TO PERMIT MOVANT TO COMMENCE OR CONTINUE FORECLOSURE
       PROCEEDINGS ON 306 HARVARD AVENUE, BROOMALL, PA 19008

         AND NOW COMES, WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN
ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2014-2
(“Movant”), by and through its attorneys, Hill Wallack LLP, and respectfully represents as
follows:
         1.     This Motion (the “Motion”) is filed by Movant for relief from the automatic stay
provisions of 11 U.S.C. §362(a) to permit Movant to continue its foreclosure on real property
located at 306 Harvard Avenue, Broomall, PA 19008 (the “Mortgaged Premises”).

         2.     On or about June 10, 2004, Alessandro B. Micozzi & Kristi M. Micozzi
(“Debtors”) executed and delivered to FINANCE AMERICA, LLC. DBA FINAM, LLC. a
Promissory Note (“Promissory Note”) in the principal amount of $236,500.00. A true and
correct copy of the Promissory Note is attached hereto and made a part hereof as Exhibit “A.”

         3.     To secure the obligations under the Promissory Note, Debtors granted
MORTGAGE ELECTRONIC REGISTRATIONS SYSTEMS INC., SOLELY AS NOMINEE
FOR FINANCE AMERICA, LLC. DBA FINAM, LLC. ITS SUCCESORS AND ASSIGNS a
valid, enforceable, and recorded first lien and mortgage (the “Mortgage”) on the Mortgaged
Premises, all of the terms of which are incorporated herein by reference as if fully set forth at
length, which Mortgage was thereafter recorded in the Delaware County Recorder of Deeds




{Y0602217; 1}
Case 19-13556-mdc         Doc 35    Filed 04/08/20 Entered 04/08/20 14:31:27              Desc Main
                                    Document     Page 2 of 3



Office on June 16, 2004 in RD BK03207-1233 as Instrument # 2004077008. A true and correct
copy of the Mortgage is attached hereto and made a part hereof as Exhibit “B.”

         4.     Movant is the current mortgagee by virtue of an Assignment of Mortgage. A true
and correct copy of the full recorded Assignment of Mortgage Chain is attached hereto and made
apart hereof as Exhibit “C.”

         5.     On May 31, 2019, Debtors filed petition for relief under Chapter 13 of the United
States Bankruptcy Code.

         6.     The Debtors in their Schedules filed May 31, 2019 states that the current value of
the Mortgaged Premises is $268,596.90, after consideration of sale.

         7.     Proof of Claim was filed by Movant on August 8, 2019 as Claim #10-1. The
Proof of Claim is in the amount of $200,821.47 with pre-petition arrears due in the amount of
$26,530.09 together with additional legal fees and costs and taxes due and payable on the
Mortgaged Premises.

         8.     The current monthly payment on the Mortgage is $1,974.23.

         9.     On or about September 5, 2019, Debtors filed the Amended Chapter 13 Plan. The
plan proposed for Debtors to pay post- petition payments directly to Movant.

         10.    The Debtors’ Plan was confirmed December 19, 2019.

         11.    The Debtors are currently in arrears post-petition for their failure to pay the post-
petition payments due September 1, 2019 through April 1, 2020, in the amount of $15,770.02
($1,970.26 x 6 months) + ($1,974.23 x 2 months), less a suspense balance in the amount of
$7.43, for a total amount due of $15,762.59.




{Y0602217; 1}
Case 19-13556-mdc        Doc 35    Filed 04/08/20 Entered 04/08/20 14:31:27              Desc Main
                                   Document     Page 3 of 3



         WHEREFORE, WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS
INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2014-2
respectfully requests that this Court enter an Order granting relief from the automatic stay
provisions of 11 U.S.C. § 362(a) to allow Movant to proceed in its foreclosure of the Mortgaged
Premises, to name the Debtors in the foreclosure suit solely for the purpose of foreclosing their
interests in the Mortgaged Premises, and to allow Movant, or any other purchaser at the Sheriff’s
Sale, to take any legal action necessary to gain possession of the Mortgaged Premises.

                                                     Respectfully submitted,

                                                     By: /s/ Jill M. Fein
                                                     Jill M. Fein, Esq., Attorney ID 318491
                                                     Hill Wallack, LLP
                                                     777 Township Line Road, Suite 250
                                                     Yardley, PA 19067
                                                     Telephone 267-759-2077
                                                     Facsimile 215-579-9248
                                                     Email: jfein@hillwallack.com




{Y0602217; 1}
